Case 3:20-cv-01747-PAD Document 24-3 Filed 04/13/21 Page 1 of 2

P26

reach out Sw ©  uIBIT 3
ot

John-Michael Grzan <jmgrzan@gmail.com>
Sun 1/17/2021 11:24 PM

To: Alan Goldman <goldiefun@msn.com>

Hey Alan,

Happy new year. This process has been more complicated than we probably expected. I've been
watching all the stuff on the news lately about the riots and the division, and it highlighted to me the
uselessness sometimes of fighting and when discourse breaks down. So | figured | should reach back
out and see if we should open some dialogue again.

| know you've probably been spinning in your mind thinking I'm some evil person because | filed a
claim because of the contract. Once again, this was a mechanical action as you have 800k of the LLC's
money and we have no collateral in hand and prudence says | needed to protect that and put a claim
on the property based on the contract. | even told you | would have to do that ahead of time. I'm not
sure where the narrative has gone for you, but let me summarize what I believe my actions have been.

-We agreed to a price fo 3.25mm for the home

-You did not come back to me with a signed contract after agreeing

- You told me you got a new higher offer

- | told you | get it and understand and would pursue other projects

-You then came back to me and asked me to re-engage in buying the property after | walked away
and preemptively offered to lower the price to 3.2

-We agreed at 3.15

-Nothing was ready to close on November 23rd from POA, to closing fee totals, to clean title

-| sent you 800k despite the advice of seemingly everyone who told me not to trust you. But | thought
| could after our extensive discussions and it seemed important to you

-| agreed to settle Gerald's claim against you, right or wrong, that he had in order to clean up the title
-I consistently tried to offer you extremely generous concessions in terms of the timeline for moving
your personal belongings. ! suggested 2 months after closing while even giving flexibility after that if
exceptional circumstances arrived. And | even offered to help you find movers. | would be surprised if
you allowed your tenants 2 months to move their belongings after their leases were over.

-You told me you had a lot going on around the holidays so | consistently said to you that | can
understand that and work with you if you just request an extension, which you did not.

-} sent you a letter from Ferraiuoli, a law firm that | have had a relationship with long before me and
you ever spoke, giving you a heads up that | would need to take legal action to protect my rights if we
were unable to close.

-You failed to show any willingness to close and were in unsecured possession of 800k of mine. | filed
a claim in federal court to protect the rights of the LLC.

At the end of the day, | don't pretend to have known you forever but we've spent countless hours on
the phone and | feel | started to get a good sense for you. You have a lot of really positive traits. You
have a charm, a good personality, you're smart and funny. You've lived an extremely interesting life
and | genuinely enjoyed the opportunity to learn about it and also to hear more about how the
community in Puerto Rico used to be. At the same time, | feel like you have another side that comes
out at times that causes contention. | pretty much feud with no one. It seems you have feuds with a
Case 3:20-cv-01747-PAD Document 24-3 Filed 04/13/21 Page 2 of 2
It

lot of people. I'm sure some of them are justified but it still seems like a lot of fighting. And now I'm
interacting with you, and we're fighting over something that should be extremely straightforward.

In any case, let me know if you want to give resolving things amicably another shot as it probably still
makes the most sense, Give me a call if you do. 914-924-4988. If not, it is what it is. Hope you're well.
Best, JM
